Citation Nr: 1015941	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-37 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a disability rating in 
excess of 50 percent for PTSD.

The Board notes that by a November 2009 rating decision, the 
disability rating assigned to the Veterans' PTSD was 
increased to 70 percent, effective August 4, 2006, which is 
the date of claim.  However, as the 70-percent evaluation is 
less than the maximum available rating, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2010, the Veteran and his wife testified before the 
undersigned Veterans Law Judge, seated at the RO in Seattle, 
Washington.  A transcript of the hearing has been associated 
with the claims file. 

The Board observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  In the 
instant case, the record reflects that, at the time of the 
Veteran's March 2010 hearing before the Board, he offered 
evidence of unemployability due to his PTSD and specifically 
requested consideration of entitlement to a TDIU.  As such, 
the question of TDIU is raised by the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

In this case, the Veteran identified Dr. H as one of his 
treatment providers and submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the VA, 
dated in January 2009.  The RO requested the Veteran's 
treatment records from Dr. H. on two occasions, in July 2009 
and September 2009, as is required by § 3.159(c)(1).  To 
date, no response has been received.  The RO did not inform 
the Veteran that the RO was unable to obtain such treatment 
records, as is required by § 3.159(e).  On remand, the RO 
should provide the Veteran with notice that the RO was unable 
to obtain treatment records from Dr. H. that complies with 38 
C.F.R. § 3.159(e).  38 C.F.R § 3.159(c)(1), (e).

The Board notes that the most recent VA treatment records 
associated with the claims file are dated in November 2009.  
At the time of his March 2010 hearing before the Board, the 
Veteran reported that he was scheduled to begin psychological 
treatment at a VA facility in April 2010.  On remand, the 
Veteran's recent VA treatment records must be associated with 
the claims file.  Because VA is on notice that there are 
additional records that may be applicable to the Veteran's 
claims and because these records may be of use in deciding 
the claims, these records are relevant and should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA will grant a TDIU when the evidence shows that a veteran 
is precluded, by reason of his service-connected disability, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disability is so severe, standing alone, as to 
prevent the retaining of gainful employment.

In this case, the Veteran has one service-connected 
disability, PTSD, currently evaluated at 70 percent 
disabling.  As such, his one service-connected disability is 
rated at 60 percent disabling or more, and the Veteran meets 
the schedular requirement for a TDIU under § 4.16(a), 
regardless of the issue of entitlement to a disability rating 
in excess of 70 percent for PTSD, currently on appeal.  The 
question, therefore, becomes whether the evidence shows that 
the Veteran is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disability, PTSD.

As the Veteran reports being unemployed and his service-
connected disability satisfies the percentage requirements 
set forth in 38 C.F.R. § 4.16, the Board finds that VA must 
obtain a medical opinion to determine whether it is at least 
as likely as not that his service-connected disability render 
him unable to secure or follow a substantially gainful 
occupation.

The Veteran has submitted evidence in support of his claim of 
entitlement to a TDIU due to a service-connected disability.  
At the time of his March 2010 hearing before the Board, the 
Veteran's representative reported that the Veteran had not 
worked in the past 14 months mostly because of a back injury, 
but also because of difficulty in the workplace.  

The Veteran reported that he mostly worked by himself when we 
was working as a truck loader operator.  The Veteran's wife 
reported that there was a fire at work and the Veteran had a 
complete meltdown.  The Veteran's wife reported that the 
Veteran called her and told her that he was seeing the enemy 
running around.  The Veteran's wife also reported an incident 
wherein there were explosions of dynamite near the Veteran's 
workplace and he "flipped out".  The Veteran's wife 
reported that the Veteran overheard people who had heard his 
radio calls inquiring as to the noise laughing at him.  The 
Veteran's wife reported that by the time she got to the 
Veteran, he was underneath a bucket and it took her all 
morning to get him to come out.  The Veteran reported that 
after the laughing incident he felt as if he wanted to smash 
his co-worker's cars.   

On numerous occasions of treatment at the Vet Center the 
Veteran reported difficulty with work demands, his boss, and 
his co-workers.  In October 2007, the Veteran's Vet Center 
counselor reported that the Veteran was upset because of his 
company's recent policy for random drug testing.  The 
counselor reported that the Veteran used marijuana every 
night to ease anxiety and to sleep and that his employer had 
been aware for years that the Veteran did so.  In December 
2008, the counselor reported that the Veteran complained of 
leg pain and noted that his company was limiting full-time 
hours.  In January 2009, the counselor reported that the 
Veteran complained of back and leg pain, had been out of work 
for one month, and was in receipt of worker's compensation.  
In February 2009, the counselor reported that the Veteran was 
waiting to have surgery, but that he probably couldn't 
tolerate work stress and strain due to his PTSD symptoms.  

An opinion has not been provided regarding the Veteran's 
ability to secure or follow a substantially gainful 
occupation as a result of his service-connected PTSD.  
Because such is unclear to the Board, the prudent and 
thorough course of action is to afford the Veteran a Social 
and Industrial Survey on remand, to ascertain the impact of 
his service-connected PTSD on his employability.

Therefore, the Board determines that a contemporaneous and 
complete medical opinion is necessary to adjudicate this 
claim, and is required by VA's duty to assist the Veteran.  
See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that 
satisfies the requirements of 38 C.F.R 
§ 3.159(e), which notifies the Veteran 
of:  the identity of the records that 
VA was unable to obtain (including the 
records from Dr. H per the January 2009 
Statement in Support of Claim (VA Form 
21-4138), if applicable); an 
explanation of the efforts VA made; a 
description of any further action VA 
will take, including deciding the claim 
based on the evidence of record unless 
the Veteran submits the records the VA 
was unable to obtain; and the Veteran's 
ultimate responsibility for providing 
the records.  

2.  Obtain and associate with the 
claims file the Veteran's treatment 
records from the VA Community Based 
Outpatient Clinic (CBOC) in Mount 
Vernon, Washington, dated from November 
2009 to the present.  Any and all 
responses, including negative 
responses, must be added to the claims 
file.  

3.  Schedule the Veteran for a VA 
examination, to include a VA Social and 
Industrial Survey, to ascertain the 
impact of his service-connected PTSD, 
without consideration of his 
musculoskeletal conditions, on his 
unemployability.  The VA examiner 
should offer an opinion as to whether 
the Veteran's service-connected PTSD, 
to include the pharmacological 
treatment thereof, renders him unable 
to secure or follow a substantially 
gainful occupation.  

The examiner should review the claims 
folder and the examination report 
should indicate that review.  A 
complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to any scheduled 
examination.

4.  Readjudicate the Veteran's claims 
on appeal, per the title page of this 
remand, considering any additional 
evidence added to the record.  If the 
actions remain adverse to the Veteran, 
provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto. Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


